Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/26/2021, has been entered and made of record.

Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney B. Graham Nelson (Reg. No. 72,699).

The application was amended as follows:

7.	(Currently Amended) 	A non-transitory computer-readable storing medium that stores a program, wherein the program causes an information processing device to: acquire a captured image of scenery outside a vehicle; successively detect first subjects in the captured image; determine, as a target region, a partial region of the captured image including a prescribed number of the first subjects, wherein the prescribed number is greater than one, and the target region is determined only when the prescribed number of the first subjects is detected; after terminating detection of the one or more first subjects, perform image processing of lowering visibility of the target region without changing visibility of a 

Examiner’s Response
This is in response to Applicant’s amendment/response filed on 07/28/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 8 are allowed. Applicant’s arguments regarding claims 1, 7 and 8 (See Remarks filed 07/28/2021) have been fully considered and are persuasive.

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determines, as a target region, a partial region of the captured image including a prescribed number of the first subjects, wherein the prescribed number is greater than one, and the target region is determined only when the prescribed number of the first subjects is detected; terminates the first detection processing of the target region; and after terminating the first detection processing, performs image processing of lowering visibility of the target region without changing visibility of a region other than the target region, wherein the target region includes the prescribed number of the first subjects and portions of the captured image located between the first subjects, and the image processing lowers the visibility of the entire target region, and the server transmits the captured image subjected to the image processing to a transmission destination other than the vehicle.

Regarding independent claim 7, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determine, as a target region, a partial region of the captured image including a prescribed number of the first subjects, wherein the prescribed number is greater than one, and the target region is determined only when the prescribed number of the first subjects is detected; after terminating detection of the one or more first subjects, perform image processing of lowering visibility of the target region without changing visibility of a region other than the target region, wherein the target region includes the prescribed number of the first subjects and portions of the captured image located between the first subjects, and the image processing lowers the visibility of the entire target region.

Regarding independent claim 8, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining, as a target region, a partial region of the captured image including a prescribed number of the first subjects, wherein the prescribed number is greater than one. and the target region is determined only when the prescribed number of the first subjects is detected; after terminating detection of the one or more first subjects, performing image processing of lowering visibility of the target region without changing visibility of a region other than the target region, wherein the target region includes the prescribed number of the first subjects and portions of the captured image located between the first subjects, and the image processing lowers the visibility of the entire target region.























____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666